UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISRAEL PEREZ GARCIA, a/k/a Esequiel Garcia Guzman,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00212-TDS-1)


Submitted:   January 14, 2013             Decided:   January 18, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.      Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Israel     Perez      Garcia       appeals       his     sentence         after

pleading      guilty       to      conspiracy           to     distribute          cocaine

hydrochloride and possession of a firearm during and in relation

to a drug trafficking crime.                    Garcia’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, that there are no meritorious grounds

for appeal but raising the issue of whether the district court

erred in denying Garcia’s request for a variance sentence below

his Guidelines range.           Garcia was notified of his right to file

a pro se supplemental brief but has not done so.                      We affirm.

             We   review   a    sentence        under    a    deferential        abuse-of-

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the   district      court    committed       no       significant        procedural

error,    such    as    improperly    calculating            the    Guidelines     range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                          United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                         If the sentence is

procedurally      reasonable,        we     then    consider         the    substantive

reasonableness of the sentence imposed, taking into account the

totality     of   the   circumstances.           Gall,       552    U.S.   at    51.      We

presume that a sentence within or below a properly calculated



                                            2
Guidelines range is substantively reasonable.                          United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

                In     sentencing,        the       district     court       should    first

calculate        the      Guidelines        range      and     give    the     parties     an

opportunity          to     argue     for       whatever        sentence        they     deem

appropriate.           United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).                The district court should then consider

the    §    3553(a)       factors    to   determine      whether      they     support   the

sentence        requested     by    either      party.       Id.      When     rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.        Carter, 564 F.3d at 328, 330.

                In   explaining       the    chosen      sentence,       the    “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

Rita       v.   United     States,    551 U.S. 338,     356    (2007).      While    a

district court must consider the statutory factors and explain

its sentence, it need not discuss every factor on the record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

                We have reviewed the record and conclude that Garcia’s

sentence is procedurally and substantively reasonable, and the

district court did not err or abuse its discretion in sentencing

him.       The district court properly calculated Garcia’s Guidelines

                                                3
range, reasonably determined that a sentence within that range

was    appropriate      based     on    its    consideration      of    the    § 3553(a)

factors, and adequately explained its sentencing decision.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore     affirm       the    district    court’s      judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                       If the client requests

that    a    petition     be   filed,    but      counsel    believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions     are   adequately         presented    in    the   materials

before      this    court   and   argument        would   not    aid   the    decisional

process.

                                                                                AFFIRMED




                                              4